DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. (US 2021/0034967 A1) in view of Houston et al. (US 2021/0197720 A1) and further view of Sharma et al. (US 2020/0383080 A1).
 	Regarding claims 1 and 14-15, Soucy teaches a method comprising:
 Training a first neural network to infer a set of candidate locations of a target from one or more first parameters relating to at least one characteristic a wireless signal (Paragraphs [0011], [0013], [0063], [0170-0171], fig.2 Illustrate and teach training neural network predict/determine number of candidate person in the area and the  characteristic such temperature, CO2, humidity level” as read on infer a set of candidate locations and characteristic of the received wireless signal ). 
Noda is silent on
training a second neural network to infer the location of the target from one or more second parameters relating to a velocity of the target and the inferred set of candidate locations of the target.
In an analogous art, Houston teaches
training a second neural network to infer the location of the target from one or more second parameters relating to a velocity of the target and the inferred set of candidate locations of the target  (Paragraphs [0053], [0084-0087] teach neural network trained for speed/velocity of the road segment bases on training data such as sensor data included vehicle parameter, vehicle speed that related to velocity).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy with Houston’s system such that training the second neural network to infer a location of the target from values of the one or more parameters relating to the velocity of the target in order to provide a quickly adjusting speed, velocity when detector approaches an obstacle  in an parameters location.
	However, Soucy and Houston are silent on 
 	received by a plurality of receivers, wherein the wireless signal was emitted by the target, the one or more first parameters being indicative of a location of the target at a time the signal was transmitted.
 	In an analogous art, Sharma teaches
	received by a plurality of receivers, wherein the wireless signal was emitted by the target, the one or more first parameters being indicative of a location of the target at a time the signal was transmitted (Paragraphs [0083], [0088], [0092], fig.2 Illustrate and teach the UE 104 contain multiple receivers 201 and 200, the receiver 200 receiving signal from signal emitting device (GNSS satellites), the receiver 201 for receiving wireless signals, wherein the controller determine position/location of the terminal device with respect to signal emitting base on characteristic (signal strength and or quality).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy and Houston with Sharma’s system such that received by a plurality of receivers, wherein the wireless signal was emitted by the target, the one or more first parameters being indicative of a location of the target in order to provide an accuracy determine location/positum of the user device.

 	Regarding claims 2 and 17. Soucy, Houston and Sharma teach the method according to claim 1, Soucy teaches wherein the step of training the first neural network includes training using a plurality of first training examples each including determined values of the one or more first parameters derived from the wireless signal emitted by the target at 

 	Regarding claims 3 and 18. Soucy, Houston and Sharma teach the method according to claim 2, Soucy teaches wherein the set of candidate locations of each first raining example is derived from the predetermined location by adding noise to the predetermined location (Paragraphs [0043-0044], [0083], [0171]).

 	Regarding claims 4 and 19. Soucy, Houston and Sharma teach the method according to claim 1, Houston teaches wherein the step of training the second neural network includes training using a plurality of second training examples including determined values of the one or more parameters relating to a velocity of a target derived from the wireless signal emitted by the target at an experimentally measured location and a set of candidate locations of the target. (Paragraphs [0138], [0154]).

 	Regarding claims 5 and 20. Soucy, Houston and Sharma teach the method according to claim 4, Soucy teaches wherein the set of candidate locations of a target included in each second training example is an output of the trained first neural network inferred from of the one or more first parameters derived from the signal emitted by the target at the predetermined location (Paragraphs [[0171], 0175-0179]).

 	Regarding claim 10. Soucy, Houston and Sharma teach the method according to claim 1, Sharma teaches wherein the one or more first parameters and the one or more second parameter are derived from the wireless signal transmitted from a target as received by each of the plurality of receivers (Paragraphs [0069] [0083], [0088]).

 	Regarding claim 11. Soucy, Houston and Sharma teach the method according to claim 1, Houston teaches wherein the wireless signal is a Wi-Fi (RTM) radio signal, a Bluetooth (RTM) radio signal or an ultra-wideband radio signal (Paragraph [0144])

Claim 6-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. (US 2021/0034967 A1) in view of Houston et al. (US 2021/0197720 A1)  in view of Sharma et al. (US 2020/0383080 A1) and further view of Mende et al. (US 2020/0333453 A1).
 	Regarding claims 6 and 21. Soucy ,Houston and Sharma teach the method according to claim 1, but is silent on wherein the one or more second parameters relating to the velocity of the target derived from a wireless signal emitted by the target are parameters relating to a Doppler velocity derived from one or more wireless signals including the received wireless signal, signal, the one or more wireless signals being emitted within a predetermined period, the one or more wireless signals being received by the plurality of receivers.
	In an analogous art, Zaidi teaches
 	wherein the one or more second parameters relating to the velocity of the target derived from a wireless signal emitted by the target are parameters relating to a Doppler velocity derived from one or more wireless signals including the received wireless signal, signal, the one or more wireless signals being emitted within a predetermined period, the one or more wireless signals being received by the plurality of receivers.
 (Paragraphs  [0041], [0044-0045] teach Doppler process unit received reflection from an object or target to determine location, velocity and parameters)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy and Houston with Zaidi’s system such that parameters relating to a velocity of a target derived from a wireless signal from the target are parameters relating to a Doppler velocity in order for accurately determining target or object location/position when coming to range.

 	Regarding claims 7 and 22. Soucy, Houston, Sharma and Zaidi teach the method according to claim 6, Zaidi teaches wherein the parameters relating to the Doppler velocity are derived using a short term Fourier transform of a segment of a combined time-domain signal composed of amplitudes of the one or more wireless signals (Paragraphs [0029]

 	Regarding claim 8. Soucy, Houston and Sharma teach the method according to claim 1, Zaidi teaches wherein the one or more parameters relating to the velocity of the target include one or more Doppler frequency shifts of the signal, one or more Doppler velocity components or Doppler velocities from the Doppler frequency shifts, or more rates of change of the Doppler frequency shifts, the Doppler velocity components or the Doppler velocities (Paragraphs [0020], [0030], [0041]).

 	Regarding claim 9. Soucy, Houston and Sharme teach the method according to claim 1, Zaidi teaches wherein the one or more localization parameters include at least one of parameters of the channel impulse response of a signal to one or more receivers, one or more parameters of an angle of arrival of the signal at the one or more receivers, one or more parameters of channel slate information of the signal at the one or more receivers, one or more parameters of a time of arrival of the signal at the one or more receivers, one or more parameters of a power of the signal at the one or more receivers, preamble symbol accumulations of the signal at the one or more receivers, amplitudes of one or more subcarriers of the signal at one or more receivers, or phases of and/or more subcarriers of the signal at the one or more receivers (Paragraphs [0028-0030]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soucy et al. (US 2021/0034967 A1) in view of Houston et al. (US 2021/0197720 A1) in view of Sharma et al. (US 2020/0383080 A1) and further view of Luo et al. (US 2019/0065951 A1).
 	Regarding claim 12, Soucy, Houston and Sharma teach a method according to claim 1, but is silent on wherein each of the first and second neural networks comprises a single hidden layer.
	In an analogous art, Luo teaches 
 	wherein each of the first and second neural networks comprises a single hidden layer (Paragraph [0053] teach single hidden layer uses in neural network).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Soucy, Houston and Sharma with Luo’s system such that the neural networks comprises a single hidden layer in order to provide plurality of values of the target/object parameter within range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641